DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 11-21, 24-27, and 43-50 are pending, with claims 6 and 20 standing withdrawn as drawn to a non-elected invention. Claims 10, 22-23, and 28-42 have been canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-9, 11-19, 24-27, 43-44, 46-47, and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Nollet et al. (US 2006/0130421), hereinafter Nollet, in view of Maesen et al. (US 2015/0056416), hereinafter Maesen.
Regarding claims 1-2 and 11, Nollet discloses a method of producing a top surface in an overlay (par. 0099) can be modified to be wear resistant (wear resistant layer as further explained herein), with differing gloss levels (par. 0006, 0037), comprising: 
(a) applying a decorative layer (12) onto a core/substrate (11) (par. 0102; Fig. 4); 
	(b) providing an overlay (14) directly onto the decorative layer (12) and where the overlay can be modified to be wear resistant (“wear resistant layer”, par. 0099; Fig. 4) having a “synthetic resin” (10) layer, that is transparent (par. 0099 describes that it becomes transparent); 
	(c) pressing the top surface of the overlay (“wear resistant layer”) against a pressing device (21) having different gloss portions (e.g., 24, 26) (par. 0105), and protrusions for creating “embossments” (32) (Fig. 4, product as shown in Fig. 3).
	Nollet discusses that the differences between the “zones” of gloss are within 5 or 10 microns (par. 0028) of each other, with an average roughness value of about 1 micron (par. 
Regarding the size of the indentations of the microstructure (gloss), Nollet as discussed above discusses the relative size difference between the gloss levels, is within 10 microns, or less. While this does not explicitly disclose a value of less than 30 microns, as recited in the claim, Nollet also discloses that the top layer and substrate combined are about 150 microns thick (Nollet, par. 0118; Fig. 4). Nollet also discusses how the levels of gloss correspond to the indentation (par. 0105), thus demonstrating that this is a result-effective variable as recognized in the art. It has been held that the optimization of a result-effective variable is within routine skill in the art and supports a case of prima facie obviousness. In view of the above teachings from Nollet, it would have been obvious to one of ordinary skill in the art to have modified the disclosure above, such that the values of the “gloss levels” are such that the indentations of the “microstructure” as produced by Nollet above is less than 30 microns, as recited in the claim, in order to not penetrate through the layer, while achieving a desired level of “gloss” (Nollet, par. 0105), as recited in the claim.
Additionally, with respect to the materials used, including the particles, and embossed portions, Maesen discloses a similar method of pressing a top layer of a panel (Maesen, Fig. 4), and in Maesen’s disclosure, Maesen teaches both the thermoplastic resin substrate (Maesen, par. 
Nollet discloses a “base” process of producing a wear resistant layer having different gloss layers. Maesen discloses an “improvement” that has been improved in the same way as the claimed invention, in that Maesen uses a thermoplastic material, and discusses the specific particles used to achieve the wear resistance mentioned in Nollet (Nollet, par. 0099). One of ordinary skill in the art would have found the “improvements” suitable for use in Nollet’s base process and would have had a reasonable likelihood of success given the teachings of the references. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process above as discussed by Nollet, to further specify that a thermoplastic synthetic material is used, and additionally, that the particles are applied to the material to achieve wear resistance, as discussed in Maesen. 
Furthermore, regarding the embossing depth of the “embossed portions,” (thicker protrusions of Maesen, Fig. 4), Maesen, as part of a similar process, discusses the maximum depth of the recesses being at least 100 microns (Maesen, par. 0014) (claim 11) for deeper wood pores (par. 0017), as to appear more like real wood. Therefore, in order to likewise produce a wood-imitation product, it would have been obvious to one of ordinary skill in the art to have used a similar depth for creating a similar appearing product, as recited in the claim. 
Additionally or alternatively, with respect to the resin, Maesen discloses (par. 0046, 0048) that thermoplastic and thermosetting resins are substitutable alternatives for one another. As such, as under MPEP 2143(B), Nollet differs from the claimed invention in that it does not include this thermoplastic resin specifically within its disclosure. Maesen demonstrates that thermoplastic (and thermosetting) resins were known in the art for this same purpose (producing 
Regarding claim 3, Nollet/Maesen further discloses that the particles are within 5 microns of the surface (Maesen, par. 0065) which is considered to meet this limitation. 
Regarding claims 4 and 49, Nollet/Maesen further discloses that the particles are of a “nanocorundum” (aluminum oxide) material (Maesen, par. 0065), suggesting a size much smaller than 200 microns, accordingly, it would have been obvious to one of ordinary skill in the art to have used particles of a diameter smaller than 200 microns, as recited in the claim. 
Regarding claim 5, Nollet/Maesen further discloses a thermoplastic polyurethane material as recited in the claim (Maesen, par. 0048). 
Regarding claims 8-9 and 43, Nollet/Maesen further discloses a press plate/”structure foil” as recited in the claims (Nollet, Fig. 4, par. 0105).
Regarding claims 12-13, Nollet/Maesen further discloses placing the wear resistant layer (overlay) onto a substrate (12) as shown (Nollet, Fig. 4) having “synthetic material” which is distinct from the claimed “thermoplastic.” However, Maesen discloses a similar structure, having a thermoplastic substrate layer (Maesen, par. 0064, 0076), thus demonstrating the suitability of the thermoplastic substrate for an unspecified type of resin. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the process of Nollet/Maesen as discussed above to further specify that the substrate is thermoplastic, as recited in the claim, for the same reasons as discussed above in claim 1.  
Regarding claims 14-15, Nollet discloses a method of producing a top surface in an overlay (par. 0099), which as described, can be modified to be wear resistant, with differing gloss levels (par. 0006, 0037), comprising: 
providing a substrate (11) (Fig. 4);
applying a decorative layer (12) onto the substrate (11);
(c) providing an overlay (14) directly onto the decorative layer (12) and where the overlay can be modified to be wear resistant (“wear resistant layer,” par. 0099; Fig. 4) having a “synthetic resin” (10) layer, that is transparent (par. 0099 describes that it becomes transparent); 
	(d) pressing the top surface of the overlay against a pressing device (21) (press plate) having different gloss portions (e.g., 24, 26) (par. 0105), and protrusions for creating “embossments” (32) (Fig. 4, product as shown in Fig. 3) to form a panel by directly pressing the stack of layers as recited in the claim.
	Nollet discusses that the differences between the “zones” of gloss are within 5 or 10 microns (par. 0028) of each other, with an average roughness value of about 1 micron (par. 0026), with the exception for deeper wood pores. 
	Nollet does not explicitly disclose that the wear resistant layer is made up a thermoplastic as recited in the claim, or that the wear resistant layer has particles to achieve the wear/scratch resistance as recited in the claim. 
However, Maesen discloses a similar method of pressing a top layer of a panel (Maesen, Fig. 4), and in Maesen’s disclosure, Maesen teaches both the thermoplastic resin substrate (Maesen, par. 0048), and teaches adding aluminum oxide particles (Maesen, par. 0065) for purposes of adding wear resistance (claim 15). 

Additionally or alternatively, with respect to the resin (as in claim 14), Maesen discloses (par. 0046, 0048) that thermoplastic and thermosetting resins are substitutable alternatives for one another. As such, as under MPEP 2143(B), Nollet differs from the claimed invention in this manner in that it does not include this thermoplastic resin specifically within its disclosure. Maesen demonstrates that thermoplastic (and thermosetting) resins were known in the art for this same purpose (producing a wood-like panel). As such, one of ordinary skill in the art could have substituted one or the other (thermoplastic or thermosetting resins) for each other, with predictable results. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that there is a thermoplastic material used as is claimed. 
Regarding claim 16, Nollet/Maesen discloses the subject matter of claim 15, and further discloses that the particles are within 5 microns of the surface (Maesen, par. 0065) which is considered to meet this limitation. 
Regarding claims 17 and 50, Nollet/Maesen discloses the subject matter of claim 15, and further discloses that the particles are of a “nanocorundum” (aluminum oxide) material (Maesen, par. 0065), suggesting a size much smaller than 200 microns, accordingly, it would have been obvious to one of ordinary skill in the art to have used particles of a diameter smaller than 200 microns, as recited in the claim. 
Regarding claims 18 and 27, Nollet/Maesen disclsoes the subject matter of claim 14, and further discloses (Nollet, par. 0112) the in-register pattern of the gloss with respect to the wood color pattern (on a decor layer which is a ‘printed design’) as recited in the claim. 
Regarding claim 19, Nollet/Maesen as discussed above in claim 14 further discloses the thermoplastic polyurethane material (Maesen, par. 0048). 
Regarding claim 24, Nollet/Maesen as discussed above, does not explicitly disclose the values as recited in the claim. However, the combination discusses the relative size difference between the gloss levels, is within 10 microns, or less. While this does not explicitly disclose a value of less than 30 microns, as recited in the claim, Nollet also discloses that the top layer and substrate combined are about 150 microns thick (Nollet, par. 0118; Fig. 4). Nollet also discusses how the levels of gloss correspond to the indentation (par. 0105), thus demonstrating that this is a result-effective variable as recognized in the art. It has been held that the optimization of a result-effective variable is within routine skill in the art and supports a case of prima facie obviousness. In view of the above teachings from Nollet, it would have been obvious to one of ordinary skill in the art to have modified the disclosure above, such that the values of the “gloss levels” are such that the indentations of the “microstructure” as produced by Nollet above is less than 30 microns, as recited in the claim, in order to not penetrate through the layer, while achieving a desired level of “gloss” (Nollet, par. 0105), as recited in the claim.
Regarding claim 25, Nollet/Maesen as discussed in claim 14 above does not explicitly disclose the values of the embossed portions are as recited in the claim. However, Maesen, as part of a similar process, discusses the maximum depth of the recesses being at least 100 microns (Maesen, par. 0014) for deeper wood pores (par. 0017), as to appear more like real wood. Therefore, in order to likewise produce a wood-imitation product that more looks like real wood, it would have been obvious to one of ordinary skill in the art to have used a similar depth for creating a similar appearing product, as recited in the claim. 
Regarding claim 26, Nollet/Maesen further discloses placing the wear resistant layer (overlay) onto a substrate (12) as shown (Nollet, Fig. 4) having “synthetic material” which is distinct from the claimed “thermoplastic” in the cited embodiment. However, Maesen discloses a similar structure, having a thermoplastic substrate layer (Maesen, par. 0064, 0076), thus demonstrating the suitability of the thermoplastic substrate for an unspecified type of resin. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the process of Nollet/Maesen as discussed above to further specify that the substrate is thermoplastic instead of a generic “synthetic resin,” as recited in the claim, for the same reasons as discussed above in claim 1/14 above.  
Regarding claims 44 and 46, Nollet/Maesen discloses the subject matter of claim 1 as discussed above, which includes a press plate having micro embossings, which would inherently, after the proposed modification is performed in claim 1 above, have a structure as recited in the claim with “micro embossings” of a size as recited in the claim with different depths for the different gloss zones (Nollet, par. 0105; Figs. 3-4 as modified with Maesen, Fig. 6). 
Regarding claim 47, Nollet/Maesen further discloses that the pressing device directly contacts an entirety of the top surface of the wear resistant layer (Nollet, Fig. 4; Maesen, Fig. 6) as recited in the claim.  
Claims 1-5, 8-9, 11-19, 24-27, 43-44, 46-47, and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Maesen et al. (US 2015/0056416), hereinafter Maesen, in view of Nollet et al. (US 2006/0130421), hereinafter Nollet.
Regarding claims 1-2 and 11, Maesen discloses a method of producing a top surface of a panel having a wear resistant layer (28) (Fig. 6, par. 0075), comprising: 
(a) applying a decorative layer (27, 4) (par. 0064, 0071; Fig. 4) onto a core/substrate (par. 0064, 0071; Fig. 4);
(b) applying a wear resistant layer (28) (protective layer) directly onto the decorative layer (27) where the wear resistant layer has wear resistant particles (par. 0065) at the surface, that is transparent (par. 0075) and thermoplastic (par. 0048) as recited in the claim;
(c) pressing the top surface having particles (par. 0065; Fig. 6) directly against a pressing device, having a surface relief (24) (glossy portion) and embossments (25) to produce deeper indentations, as in claim 11 of at least 100 microns (par. 0015),  
Maesen does not explicitly disclose that the surface relief (24) is made up of areas of different gloss, in order to produce different gloss levels in the substrate, or that the maximum depth of the “microstructure” (gloss) portion as produced is less than 30 microns, as recited in the claim. 
However, Nollet discloses a substantially similar process for creating a floor panel, and in Nollet’s disclosure (Nollet, Fig. 4; par. 0006, 0105, 0115), there are different gloss zones (par. 0028), for purposes of enhancing the appearance and visual properties of the final product (as 
Regarding the size of the indentations of the microstructure (gloss), Nollet as discussed above discusses the relative size difference between the gloss levels, is within 10 microns, or less. While this does not explicitly disclose a value of less than 30 microns, as recited in the claim, Nollet also discloses that the top layer and substrate combined are about 150 microns thick (Nollet, par. 0118; Fig. 4). Nollet also discusses how the levels of gloss correspond to the indentation (par. 0105), thus demonstrating that this is a result-effective variable as recognized in the art. It has been held that the optimization of a result-effective variable is within routine skill in the art and supports a case of prima facie obviousness. In view of the above teachings from Nollet, it would have been obvious to one of ordinary skill in the art to have modified the disclosure above, such that the values of the “gloss levels” are such that the indentations of the “microstructure” as produced by Nollet above is less than 30 microns, as recited in the claim, in order to not penetrate through the layer, while achieving a desired level of “gloss” (Nollet, par. 0105), as recited in the claim.
Regarding claim 3, Maesen/Nollet discloses the subject matter of claim 1 above, and further discloses that the particles are within 5 microns of the surface (Maesen, par. 0065) which is considered to meet this limitation. 
Regarding claims 4 and 49, Maesen/Nollet further discloses that the particles are of a “nanocorundum” (aluminum oxide) material (Maesen, par. 0065), suggesting a size much microns, accordingly, it would have been obvious to one of ordinary skill in the art to have used particles of a diameter smaller than 200 microns, as recited in the claim. 
Regarding claim 5, Maesen/Nollet further discloses a thermoplastic polyurethane material as recited in the claim (Maesen, par. 0048). 
Regarding claims 8-9 and 43, Maesen/Nollet further discloses a press plate/”structure foil” as recited in the claims (Nollet, Fig. 4, par. 0105; Maesen, Fig. 6).
Regarding claims 12-13, Maesen/Nollet further discloses that the substrate  further discloses placing the wear resistant layer (overlay) onto a substrate (12) as shown (Nollet, Fig. 4) having “synthetic material” which is distinct from the claimed “thermoplastic.” However, Maesen discloses a similar structure, having a thermoplastic substrate layer (Maesen, par. 0064, 0076), thus demonstrating the suitability of the thermoplastic substrate for an unspecified type of resin. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the process of Maesen/Nollet as discussed above to further specify that the substrate is thermoplastic, as recited in the claim, for the same reasons as discussed above in claim 1.  
Regarding claims 14-15 and 25, Maesen discloses a method of producing a top surface of a panel having a wear resistant layer (28) (Fig. 6, par. 0075), comprising: 
providing a substrate (2) (par. 0064, 0071; Fig. 4);
applying a decorative layer (27, 4) onto the substrate (2) (Fig. 4);
(c) providing a wear resistant layer (28) having wear resistant particles (par. 0065) (claim 15), that is transparent (par. 0075) and thermoplastic (par. 0048) as recited in the claim;
(d) pressing the top surface having particles (par. 0065; Fig. 6) directly against a pressing device, having a surface relief (24) (glossy portion) and embossments (25) to produce deeper indentations of at least 100 microns (claim 25), 

However, Nollet discloses a substantially similar process for creating a floor panel, and in Nollet’s disclosure (Nollet, Fig. 4; par. 0006, 0105, 0115), there are different gloss zones (par. 0028), for purposes of enhancing the appearance and properties of the final product (as discussed Nollet, par. 0019). Therefore, for the advantages described in the cited paragraph of Nollet, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above disclosure by Maesen to further specify that there are different gloss zones on the pressing device above, in order to produce a panel having enhanced optical properties to a user. 
Regarding claim 16, Maesen/Nollet discloses the subject matter of claim 14 above, and further discloses that the particles are within 5 microns of the surface (Maesen, par. 0065) which is considered to meet this limitation. 
Regarding claims 17 and 50, Maesen/Nollet further discloses that the particles are of a “nanocorundum” (aluminum oxide) material (Maesen, par. 0065), suggesting a size much smaller than 200 microns, accordingly, it would have been obvious to one of ordinary skill in the art to have used particles of a diameter smaller than 200 microns, as recited in the claim. 
Regarding claims 18 and 27, Maesen/Nollet as discussed above further discloses that the pressing is done in register with a printed pattern (“printed design”) (Maesen, par. 0044) as recited in these claims. 
Regarding claim 19, Maesen/Nollet as discussed above further discloses the thermoplastic polyurethane material (Maesen, par. 0048). 
Regarding claim 24, Maesen/Nollet as discussed above does not explicitly disclose that the value of the indentations are less than 30 microns, as recited in the claim. However, Nollet discloses that the top layer and substrate combined are about 150 microns thick (Nollet, par. 0118; Fig. 4). Nollet also discusses how the levels of gloss correspond to the indentation (par. 0105), thus demonstrating that this is a result-effective variable as recognized in the art. It has been held that the optimization of a result-effective variable is within routine skill in the art and supports a case of prima facie obviousness. In view of the above teachings from Nollet, it would have been obvious to one of ordinary skill in the art to have modified the disclosure above, such that the values of the “gloss levels” are such that the indentations of the “microstructure” as produced by Nollet above, is less than 30 microns, as recited in the claim, in order to not penetrate through the layer, while achieving a desired level of “gloss” (Nollet, par. 0105).
Regarding claim 26, Maesen/Nollet, as discussed above for claim 14, further discloses placing the wear resistant layer (overlay) onto a substrate (12) as shown (Nollet, Fig. 4; Maesen, Fig. 6 with equivalent layers) having “synthetic material” which is distinct from the claimed “thermoplastic” in the cited embodiment. However, Maesen discloses a similar structure, having a thermoplastic substrate layer (Maesen, par. 0064, 0076), thus demonstrating the suitability of the thermoplastic substrate for an unspecified type of resin. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the process of Maesen/Nollet as discussed above to further specify that the substrate is thermoplastic instead of a generic “synthetic resin,” as recited in the claim, for the same reasons as discussed above in claim 1/14 above.  
Regarding claims 44 and 46, Maesen/Nollet discloses the subject matter of claim 1 as discussed above, which includes a press plate having micro embossings, which would inherently, after the proposed modification is performed in claim 1 above, have a structure as recited in the claim with “micro embossings” of a size as recited in the claim with different depths for the different gloss zones (Nollet, par. 0105; Figs. 3-4 as modified with Maesen, Fig. 6).  Additionally or alternatively, it would have been obvious to one of ordinary skill in the art to modify the structure of the plate to press the gloss portions as recited in the claim in view of the above teachings relating to the plate. 
Regarding claim 47, Maesen/Nollet further discloses that the pressing device directly contacts an entirety of the top surface of the wear resistant layer (Nollet, Fig. 4; Maesen, Fig. 6) as recited in the claim.  
Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nollet (US 2006/0130421) in view of Maesen (US 2015/00564165) [or Maesen in view of Nollet] as applied to claims 1 and 14 above, and further in view of Watts, Jr. et al. (US 2003/0072919), hereinafter Watts.
Regarding claims 7 and 21, the combinations of Nollet/Maesen and Maesen/Nollet as discussed above for claims 1 and 14 do not discuss the material with which the press plate is made from, as recited in the claim but the press plate is noted above as including the pattern to be pressed onto the surface. 
However, Watts discloses a similar type of pressing device (Watts, par. 0056) that is made of steel. It has been held that the suitability of a known material based on its intended purpose supports a case of prima facie obviousness. Watts demonstrates that a metallic pressing device was known in the art before the effective filing date of the claimed invention for purposes . 
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Nollet (US 2006/0130421) in view of Maesen (US 2015/0056416) [or Maesen in view of Nollet] as applied to claim 1 above, and further in view of Pervan (US 2010/0092731).
Regarding claim 45, Nollet/Maesen (or Maesen/Nollet) as discussed above for claim 1 does not discuss applying a material to the surface the pressing device as recited in the claim. However, Pervan discloses that its pressure matrix (23) can have paint applied on protrusions of the pressing device, in order to be applied to the lower-depth surface positions in order to perform a perfect in register embossing (Pervan, Figs. 7d-7e, par. 0091) where the pressing device is also shown as engaging the entirety of the surface as claimed.  
Nollet/Maesen (or Maesen/Nollet) discloses a “base” process where a pressing device is provided, but is formed by engraving or etching. Pervan (‘731) discloses an “improved” process that has been improved in a similar way to the claimed invention in that it provides for a material to be placed onto the pressing device in order to form the different gloss levels along the layer simultaneously, but in an equivalent way as above. 
One of ordinary skill in the art before the effective filing date of the claimed invention could have incorporated this aspect of Pervan’s disclosure (application of a material to the pressing surface), with the expected result of obtaining a similar product. Therefore, it would .  
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Nollet (US 2006/0130421) in view of Maesen (US 2015/0056416) [or Maesen in view of Nollet] as applied to claim 1 above, and further in view of Hanning (US 2015/0258716).
Regarding claim 48, Nollet/Maesen (or Maesen/Nollet) discloses the subject matter of claim 1 as discussed above, but does not specify the amount of particles added to the layer above. However, Hanning, as part of a similar method of producing a decorated panel (Hanning, abstract), likewise describes producing a “wearing layer” with similar hard materials (alumina) (Hanning, par. 0039), and discusses using a concentration of 10-250 g/m2 which overlaps with the claimed range. It has been held that where the prior art discloses a range which overlaps with claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that there is an amount of particles added as is claimed. 
With respect to the combination of Nollet/Maesen (or Maesen/Nollet) and Hanning, the first combinations both represent a process which differs from the claimed process in that the claimed process specifies the amount of particles within the wear resistant layer. Hanning demonstrates that loading of these particles into a layer in a range overlapping that of the claimed invention was known in the art, and would have been predictable to one of ordinary skill to have loaded the amount of particles as suggested by Hanning into the process above, as Hanning is also concerned with producing similar panels. Accordignly, it would have been obvious to one of ordinary skill in the art to have specified the amount of the particles is loaded in to the process above as described by Hanning as a substitution for the unspecified amount of particles in the base processes above of Nollet/Maesen and Maesen/Nollet.  
Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. In the remarks, Applicant argues that Nollet/Maesen and Maesen/Nollet do not disclose the limitations as amended in claims 1 and 14 with respect to applying a wear resistant layer directly onto a decorative layer as required in claims 1 and 14.
In response, Examiner points out that both Nollet and Maesen, in Fig. 4 in both references, appears to teach the configuration as amended in both claims 1 and 14. 
In Nollet, the decor layer (12) is applied directly onto the substrate (11), with the wear resistant layer (overlay) (14) being applied directly onto the decorative layer. Nollet, par. 0099 teaches “[m]aterials increasing the wear resistance of the final laminate layer (9) may be taken up into the overlay (14) in a known manner” which means that the overlay (14) is the “wear resistant layer” as shown in Fig. 4. 
In Maesen, Fig. 4, the substrate (2) has a decor layer (27) on top of it, with a wear resistant layer (28) which is called a “protective layer” by Maesen (par. 0071, 0075) on top of that decor layer (27). Par. 0065 explains that the particles are incorporated near the surface, or within 5 microns thereof, thus also implying that these particles are within the “protective layer” – however, Nollet, par. 0099 (above) could be referenced if this is not viewed as enabling on its own but Examiner’s view is that Maesen adequately discloses this limitation as well as Nollet. 
As such, both combinations of Nollet/Maesen and Maesen/Nollet are considered to read upon the claims as amended. Examiner notes that Applicant seems to argue (p. 11-12) that in order to meet the claims, a layer would have to be removed from Nollet/Maesen in order to arrive at the claimed invention. 
However, in view of Fig. 4 of both Maesen and Nollet, this arrangement is shown before pressing with the press equipment also shown in the drawings. The layers are applied in the claimed order in both references and subsequently pressed together. Both references discuss the particles as additives to a top layer, and as such, there would be no reason to remove any layers in either case in order to meet the claimed invention.  As such, this argument is not found persuasive and the rejections are maintained as outlined above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742